Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claims 11, 13, and 19, it’s unclear if the limitations following “preferably” and “particularly preferably” are positively claimed/part of the claimed subject matter.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 3, 4, 9, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE202008013991 (DE ‘991).
With respect to claims 1 and 14, DE ‘991 shows a door system for a refrigeration device, wherein the door system comprises at least one refrigeration device door (300) and a corresponding bearing assembly (1,4,5,11,13) suitable for pivotally mounting the refrigeration device door (300) on a refrigeration device such that the refrigeration device door (300) may be pivoted around a substantially vertically aligned pivot axis between a closed position, in which the refrigeration device is being closed by the refrigeration device door (300), and an open position, which allows access to the interior of the refrigeration device, wherein the refrigeration device door (300) defines an opening angle with respect to the refrigeration device; wherein the door system further comprises at least one spring element (22) which is connected with the refrigeration device door (300) and suitable for engaging with the refrigeration device such that, at an opening angle smaller than a first critical angle, the spring element (22) pushes the refrigeration device door (300) into the closed position (sections 0038, 0027 of translation) and, at an opening angle greater than a second critical angle, the spring element (22) pushes the refrigeration device door into the open position (section 0038).  
With respect to claim 3, further comprising an eccentric element (at 20 and 21, Fig.1, section 0037) by means of which the spring element (22) is connected with the refrigeration device door.  
With respect to claim 4, wherein the alignment of the eccentric element is adjustable with respect to the refrigeration device door (300) in order to determine the first critical angle and/or the second critical angle (section 0038).
With respect to claim 9, further comprising a damping member (100, Fig.2) by means of which a pivoting movement of the refrigeration device door (300) from the open position into the closed position is being damped (section 0041).  
With respect to claim 10, wherein the refrigeration device door (300) comprises a center plane defined by the two outer surfaces, and wherein the bearing assembly (1,4,5,11) defines a pivot axis which is offset from the center plane (Fig.1).  
4.	Claims 1, 2, 5-7, 10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0064463 A1 (Gomoll).
With respect to claims 1,2, and 14, Gomoll shows a door system for a refrigeration device (31), wherein the door system comprises at least one refrigeration device door (2) and a corresponding bearing assembly (1,4,9,10) suitable for pivotally mounting the refrigeration device door (2) on a refrigeration device such that the refrigeration device door (2) may be pivoted around a substantially vertically aligned pivot axis between a closed position, in which the refrigeration device is being closed by the refrigeration device door (2), and an open position, which allows access to the interior of the refrigeration device, wherein the refrigeration device door (2) defines an opening angle with respect to the refrigeration device; wherein the door system further comprises at least one spring element (section 0036, gas pressure spring) which is connected with the refrigeration device door (2) and suitable for engaging with the refrigeration device such that, at an opening angle smaller than a first critical angle, the spring element pushes the refrigeration device door into the closed position and, at an opening angle greater than a second critical angle, the spring element pushes the refrigeration device door into the open position.  
With respect to claim 5, further comprising at least one restriction member (13, 17) by means of which the opening angle of the refrigeration device door is restricted to a maximum opening angle (section 0067).  
With respect to claim 6, wherein the maximum opening angle is adjustable (section 0012, section 0067).  
With respect to claim 7, wherein the restriction member (13, 17) is configured as a coupling rod with a first end (Fig.1) and an opposite second end (Fig.1), wherein the first end of the coupling rod is connected with the refrigeration device door, and the second end of the coupling rod is suitable for engaging with the refrigeration device (Fig.1).  
With respect to claim 10, wherein the refrigeration device door (2) comprises a center plane defined by the two outer surfaces, and wherein the bearing assembly defines a pivot axis (at 6, Fig.1) which is offset from the center plane.
With respect to claim 12, the refrigeration device door (2) comprises a lateral plane defined by the lateral front wall (front wall of the door), and wherein the bearing assembly (1,4,9,10) defines a pivot axis (at 6, Fig.1) which is offset inwardly towards the refrigeration device door (2) with respect to the lateral plane (Fig.1).  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 9-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0189906 A1 (Resnik) in further view of JP2011102496 (JP ‘496).
With respect to claims 1 and 14, Resnik shows a door system for a refrigeration device, wherein the door system comprises at least one refrigeration device door (2) and a corresponding bearing assembly (3) suitable for pivotally mounting the refrigeration device door (2) on a refrigeration device such that the refrigeration device door (2) may be pivoted around a substantially vertically aligned pivot axis between a closed position, in which the refrigeration device is being closed by the refrigeration device door (2), and an open position, which allows access to the interior of the refrigeration device, wherein the refrigeration device door (2) defines an opening angle with respect to the refrigeration device; wherein the door system further comprises at least one spring element (damper 6, with gas pressure spring) which is connected with the refrigeration device door (2) and suitable for engaging with the refrigeration device such that at an opening angle greater than a second critical angle, the spring element pushes the refrigeration device door into the open position (“the opening of the door is optionally assisted by the relaxing gas 35”, section 0024). With respect to claim 1, Resnik discloses the damper is for damping the opening and closing motion of the refrigerator door but doesn’t explicitly teach that when the opening angle is smaller than a first critical angle, the spring element pushes the refrigeration device door to a closed position, and when it’s at an opening angle greater than a second critical angle pushes the door open.   JP ‘496 teaches a spring damper (1) that assists in automatically moving the door to a closed position (A) when the door is in the vicinity of the closed position and automatically moving the door to a fully open position (C) when it is in the vicinity of a fully open position (C) (section 0027). It would have been obvious to one having ordinary skill in the art to modify the spring damper of Resnik, such that it automatically pushes the door closed when the door is at an opening angle smaller than at a critical angle (smaller than fully open position C/neutral position B, in JP ‘496) and pushes the door to an open position (to position C in JP ‘496) when it’s at an opening angle greater than a second critical angle (greater than when the door is at position B in JP ‘496), such as taught by JP ‘496, in order to automatically close and open the doors when the door is at certain positions. 
With respect to claim 2, the combination shows (JP ‘496) the spring element comprises a gas pressure spring (paragraph 0012).
With respect to claim 3, the combination shows (JP ‘496) further comprising an eccentric element (at 65 in Fig.3, not numbered in Fig.4, bracket that pivotally couples the device 1 to the door) by means of which the spring element (1) is connected with the refrigeration device door (63).  
With respect to claim 9, the combination shows (Resnik and JP ‘496) comprising a damping member (15 in JP ‘496) by means of which a pivoting movement of the refrigeration device door from the open position into the closed position is being damped (section 0013 of translation).  
With respect to claim 10,  the combination shows (Resnik) wherein the refrigeration device door (2) comprises a center plane defined by the two outer surfaces, and wherein the bearing assembly (3) defines a pivot axis which is offset from the center plane (Fig.1).  
With respect to claim 12, the combination shows (Resnik) the refrigeration device door (2) comprises a lateral plane  defined by the lateral front wall (front surface of the door), and wherein the bearing assembly (3) defines a pivot axis (5) which is offset inwardly towards the refrigeration device door (2) with respect to the lateral plane (Fig.1).  
With respect to claims 11, 13 and 19, the combination doesn’t explicitly teach the distance between the pivot axis and the lateral plane is at least 3mm and the distance between the refrigeration device and the door is at most 6mm. It would have been obvious to one having ordinary skill in the art to make the distance between the pivot axis and the lateral plane at least 3mm, and to make the distance between the refrigeration device and the door at most 6mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
With respect to claim 18, the combination shows (Resnik and JP ‘496) an eccentric element (14, Resnik/at 65, Fig.3 JP ‘496) by means of which the spring element (6/1) is connected with the refrigeration device door (2), wherein a first end (at 9, Resnik) of the spring element is pivotally connected with the eccentric element (15), and an opposite second end (at 25) of the spring element (6) is pivotally connected with the refrigeration device (4).  
7.	Claims 5-8,15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0189906 A1 (Resnik) in view of JP2011102496 (JP ‘496) in further view of DE202014005234 U1 (DE ‘234).
With respect to claim 5, Resnik in view of JP ‘496 doesn’t show a restriction member to restrict the maximum opening angle. DE ‘234 shows at least one restriction member (200) by means of which the opening angle of the device door (510) is restricted to a maximum opening angle.  It would have been obvious to one having ordinary skill in the art to include a restriction member to the device door of modified Resnik, such as shown by DE ‘234, in order to prevent the door from opening further than intended and thus prevent damage to the door hinges and prevent the door from hitting adjacent structure.
With respect to claim 6, the combination shows (DE ‘234) shows wherein the maximum opening angle is adjustable (via slots 410-430).  
With respect to claim 7, the combination (DE ‘234) shows wherein the restriction member is configured as a coupling rod (200) with a first end and an opposite second end, wherein the first end of the coupling rod is connected with the device door (510), and the second end of the coupling rod is suitable for engaging with the housing (500).
With respect to claim 8, the combination (DE ‘234) shows wherein the device door (510, Fig.1) comprises a guiding rail (400), wherein the first end (300) of the coupling rod (200) is received in the guide rail of the device door in a sliding and pivotable manner, and the second end of the coupling rod is suitable for being pivotally mounted on the cabinet device (500). 
With respect to claim 15, the combination (DE ‘234) shows wherein the first end of the coupling rod (200) is displaceably and pivotally connected with the device door (510), and the second end of the coupling rod is pivotally connected with the device housing (500).
With respect to claim 16, the combination shows (DE ‘234) wherein the device door (510) comprise a guiding rail (400) at an upper and/or a lower edge, and wherein the second end (300) of the coupling rod (200) is slidably and pivotally mounted in the guiding rail (400).  
With respect to claim 17, the combination shows (DE ‘234) wherein the guiding rail (400) comprises a stopper (410-430, Fig.1) by means of which the opening angle of the refrigeration device door (510) is restricted to a maximum opening angle.  
8.	Claims 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0064463 A1 (Gomoll) alone.
With respect to claims 11, 13 and 19, the combination doesn’t explicitly teach the distance between the pivot axis and the central plane/lateral plane is at least 3mm and the distance between the refrigeration device and the door is at most 6mm. It would have been obvious to one having ordinary skill in the art to make the distance between the pivot axis and the lateral plane/central plane at least 3mm, and to make the distance between the refrigeration device and the door at most 6mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637